               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                          4:18-CR-3107

vs.                                                       ORDER

MARGARET MARY KELLY,

                   Defendant.

      This matter is before the Court on the defendant's unopposed motion to
continue her self-surrender date (filing 85). The motion will be granted.


      IT IS ORDERED:


      1.    The defendant's motion to continue (filing 85) is granted.


      2.    The defendant shall surrender for service of sentence at the
            institution designated by the Bureau of Prisons before 1:00
            P.M. on February 19, 2020.


      3.    The Clerk of the Court is directed to provide a certified copy
            of this order to the United States Marshal.


      Dated this 21st day of January, 2020.


                                           BY THE COURT:


                                           John M. Gerrard
                                           Chief United States District Judge
